UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4104



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


PAUL F. CALLAWAY, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00124-NCT-1)


Submitted:   September 29, 2008           Decided:   October 24, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant.    Anna Mills Wagoner,
United States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Paul F. Callaway, Jr., was sentenced to thirty-three

months imprisonment pursuant to his guilty plea to four counts of

filing false federal income tax returns, in violation of 26 U.S.C.

§ 7206(1) (2000).   He appeals, claiming that the district court

erred in applying a two-level enhancement for abusing a position of

trust under U.S. Sentencing Guidelines Manual (USSG) § 3B1.3

(2007).

          This court reviews de novo a district court’s legal

interpretation of whether a defendant abused a position of trust

under § 3B1.3, and reviews its factual findings for clear error.

United States v. Ebersole, 411 F.3d 517, 535-36 (4th Cir. 2005).

Section 3B1.3 provides for a two-level increase “[i]f the defendant

abused a position of public or private trust, or used a special

skill, in a manner that significantly facilitated the commission or

concealment of the offense.”      An adjustment under § 3B1.3 is

warranted “if the district court determines that [the defendant]

abused a position of trust and that abuse significantly contributed

to the commission or concealment of the crime.” Ebersole, 411 F.3d

at 536 (internal quotation marks and citations omitted).

          Callaway is correct that we require the question of

whether a person occupies a position of trust to be addressed from

the perspective of the victim.   See United States v. Moore, 29 F.3d

175, 180 (4th Cir. 1994).   However, we have also held that there


                                  2
can be multiple victims of an offense.      See United States v.

Akinkoye, 185 F.3d 192, 203 (4th Cir. 1999).    Here, although the

primary victim of Callaway’s offenses was the United States, his

former employer, for whom he provided accounting services, was also

victimized by Callaway’s conduct.

          Accordingly, we affirm Callaway’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                3